DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-5, 7-8, 11-17, 19-21, and 23-24 are pending, with claims 2-5, 7-8, 12-13, 17, 19, and 23 currently amended, and claims 1, 6, 9-10, 18, and 22 cancelled.

Drawings
Examiner acknowledges the amendment to drawings filed on May 12, 2022. The objections to drawings in the previous Office Action filed on February 17, 2022 are hereby withdrawn.

Specification
Examiner acknowledges the amendment to the title filed on May 12, 2022. The objections to Specification in the previous Office Action filed on February 17, 2022 are hereby withdrawn.

Claim Objections
Examiner acknowledges the amendment to claims 1 and 6 filed on May 12, 2022. The claim objections in the previous Office Action filed on February 17, 2022 are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the photoresist pattern" in line 24.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the photoresist pattern” is interpreted as “a photoresist pattern.” Claim 24 is rejected as it depends upon claim 23.

Examiner acknowledges the cancellation of claim 6 filed on May 12, 2022. The 35 USC § 112(d) rejections in the previous Office Action filed on February 17, 2022 are hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US PG-Pub No.: 2012/0208303 A1, hereinafter, “Yamazaki”), prior art of record.
[AltContent: textbox (Second sub-pixel area)][AltContent: textbox (First sub-pixel area)]

[AltContent: textbox (Yamazaki, annotated FIG. 7C)]              
    PNG
    media_image1.png
    248
    476
    media_image1.png
    Greyscale


Regarding claim 19, Yamazaki discloses a manufacturing method of a display substrate (see Yamazaki, FIG. 7C) having a first sub-pixel area (annotated FIG. 7C above) and a second sub-pixel area (annotated FIG. 7C above) which are adjacent to each other, comprising:
providing a base substrate (121+133+709, FIG. 7C);
forming a drive circuit (multiple 120, one is shown in FIG. 7C and more are shown in FIG. 3A); and
forming a first conductive layer (103, ¶ [0053]), an organic functional layer (105, ¶ [0061]) and a second conductive layer (107, ¶ [0061]) on the base substrate (121+133+709) in sequence,
wherein the first conductive layer (103) comprises a first electrode (left 103 in the first sub-pixel area) and a second electrode (right 103 in the second sub-pixel area) which are in the first sub-pixel area and the second sub-pixel area respectively (annotated FIG. 7C above),
the organic functional layer (105) comprises a carrier injection layer (141, ¶ [0063] and FIG. 4; FIG. 4 shows details of FIG. 5 in FIG. 7C) comprising a first carrier injection layer portion (left 141 in left 105) and a second carrier injection layer portion (right 141 in right 105) which are located in the first sub-pixel area and the second sub-pixel area, respectively (annotated FIG. 7C above), and
the second conductive layer (107) comprises a third electrode (left 107 in the first sub-pixel area) and a fourth electrode (right 107 in the second sub-pixel area) which are in the first sub-pixel area and the second sub-pixel area, respectively (annotated FIG. 7C above);
the first electrode (left 103), the first carrier injection layer portion (left 141 in left 105) and the third electrode (left 107) form a first light-emitting element, and the second electrode (right 103), the second carrier injection layer portion (right 141 in 105) and the fourth electrode (right 107) form a second light-emitting element;
wherein the drive circuit (multiple 120) is electrically connected with and configured to drive the first light-emitting element and second light-emitting element (FIGs. 7C and 3A);
the drive circuit (multiple 120) comprises a transistor (120) comprising a semiconductor layer (123, ¶ [0055] and labeled in FIG. 3B) inside the base substrate (121+133+709, FIG. 7C).
Yamazaki is silent in the same embodiment regarding that a spacer is formed between the first light-emitting element and the second light-emitting element; the spacer separates the first carrier injection layer portion (left 141) and the second carrier injection layer portion (right 141); and a ratio of a thickness of the second conductive layer (107) to a thickness of the spacer ranges from 0.5 to 2 in a direction perpendicular to the base substrate (121+133+709).
However, Yamazaki discloses in another embodiment (FIG. 5C) that a spacer (508 above 416, ¶ [0090]; 508 is mislabeled as 108 in FIG. 5C) is formed between a first light-emitting element (511, FIG. 5C) and a second light-emitting element (512, FIG. 5C); the spacer (508 above 416) separates a first organic functional layer (502a, ¶ [0090]) and a second organic functional layer (502b); and a ratio of a thickness of a second conductive layer (508a+508b) to a thickness of the spacer (508 above 416) ranges from 0.5 to 2 in a direction perpendicular to a base substrate (400, FIG. 5C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the second conductive layer 107 not continuously, with part of the second conductive layer above 111 in FIG. 7C being a spacer, as an alternative embodiment to prevent short circuits. Accordingly, the spacer is formed between the first light-emitting element and the second light-emitting element; the spacer separates the first carrier injection layer portion and the second carrier injection layer portion; and a ratio of a thickness of the second conductive layer to a thickness of the spacer ranges from 0.5 to 2 in a direction perpendicular to the base substrate.

Regarding claim 20, Yamazaki discloses the manufacturing method according to claim 19, wherein the spacer (107 above 111) is provided with a first recessed portion at a first side surface adjacent to the first carrier injection layer portion (left 141 in left 105) and a second recessed portion at a second side surface adjacent to the second carrier injection layer portion (right 141 in right 105, FIGs. 5C and 7C).

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US PG-Pub No.: 2012/0208303 A1, hereinafter, “Yamazaki”), prior art of record, as applied to claim 19 above, and further in view of Jiao et al. (US PG-Pub No.: 2016/0365396 A1, hereinafter, “Jiao”), prior art of record.
Regarding claim 21, Yamazaki discloses the manufacturing method according to claim 19.
Yamazaki is silent regarding that forming the spacer between the first sub-pixel area and the second sub-pixel area comprises: forming an antireflection material layer, forming a photoresist layer on the antireflection material layer; exposing the photoresist layer; and developing the exposed photoresist layer by a developing solution to obtain a photoresist pattern, and etching the antireflection material layer by the developing solution through the photoresist pattern, so as to form the spacer.
Jiao, however, discloses a manufacturing method, comprising forming an antireflection material layer (SiN, ¶¶ [0055] and [0056]), forming a photoresist layer on the antireflection material layer (SiN, ¶ [0056]); exposing the photoresist layer (¶ [0056]); and developing the exposed photoresist layer by a developing solution to obtain a photoresist pattern (¶ [0056]), and etching the antireflection material layer by the developing solution through the photoresist pattern, so as to form the spacer (¶ [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Yamazaki’s space as taught by Jiao, since the selection of a known method based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07.

Regarding claim 24, Yamazaki in view of Jiao discloses the manufacturing method according to claim 21, wherein the organic functional layer (105) is formed on (“on” is interpreted as “attached to”) the spacer (107 above 111); and the carrier injection layer (141) is divided at the spacer (107 above 111, FIG. 7C), thereby forming the first carrier injection layer portion (left 141) and the second carrier injection layer portion (right 141, FIG. 7C).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US PG-Pub No.: 2012/0208303 A1, hereinafter, “Yamazaki”), prior art of record, in view of Kondo (US PG-Pub No.: 2019/0081116 A1, hereinafter, “Kondo”).
Regarding claim 23, Yamazaki discloses a manufacturing method of a display substrate (see Yamazaki, FIG. 7C) having a first sub-pixel area (annotated FIG. 7C above) and a second sub-pixel area (annotated FIG. 7C above) which are adjacent to each other, comprising:
providing a base substrate (121+133+709, FIG. 7C);
forming a drive circuit (multiple 120, one is shown in FIG. 7C and more are shown in FIG. 3A); and
forming a first conductive layer (103, ¶ [0053]), an organic functional layer (105, ¶ [0061]) and a second conductive layer (107, ¶ [0061]) on the base substrate (121+133+709) in sequence,
wherein the first conductive layer (103) comprises a first electrode (left 103 in the first sub-pixel area) and a second electrode (right 103 in the second sub-pixel area) which are in the first sub-pixel area and the second sub-pixel area respectively (annotated FIG. 7C above),
the organic functional layer (105) comprises a carrier injection layer (141, ¶ [0063] and FIG. 4; FIG. 4 shows details of FIG. 5 in FIG. 7C) comprising a first carrier injection layer portion (left 141 in left 105) and a second carrier injection layer portion (right 141 in right 105) which are located in the first sub-pixel area and the second sub-pixel area, respectively (annotated FIG. 7C above), and
the second conductive layer (107) comprises a third electrode (left 107 in the first sub-pixel area) and a fourth electrode (right 107 in the second sub-pixel area) which are in the first sub-pixel area and the second sub-pixel area, respectively (annotated FIG. 7C above);
the first electrode (left 103), the first carrier injection layer portion (left 141 in left 105) and the third electrode (left 107) form a first light-emitting element, and the second electrode (right 103), the second carrier injection layer portion (right 141 in 105) and the fourth electrode (right 107) form a second light-emitting element, and a spacer (111, FIG. 7C) is formed between the first light-emitting element and the second light-emitting element (FIG. 7C);
wherein the drive circuit (multiple 120) is electrically connected with and configured to drive the first light-emitting element and second light-emitting element (FIGs. 7C and 3A);
the drive circuit (multiple 120) comprises a transistor (120) comprising a semiconductor layer (123, ¶ [0055] and labeled in FIG. 3B) inside the base substrate (121+133+709, FIG. 7C); and
the spacer (111) separates the first carrier injection layer portion (left 141) and the second carrier injection layer portion (right 141, FIG. 7C).
Yamazaki is silent regarding that the first conductive layer (103) is formed on the photoresist pattern, and the photoresist pattern is subjected to a peeling-off process to form the first electrode and the second electrode.
Kondo, however, discloses a manufacturing method of a display substrate (FIGs. 8A-10D), comprising that a first conductive layer (119, ¶ [0069]) is formed on (“on” is interpreted as “attached to”) a photoresist pattern (PR, ¶ [0161] and FIG. 8D), and the photoresist pattern (FR) is subjected to a peeling-off process (¶ [0163] and FIG. 9A) to form a first electrode and a second electrode (FIG. 9A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Yamazaki’s first conductive layer on the photoresist pattern, and the photoresist pattern is subjected to a peeling-off process to form the first electrode and the second electrode, as taught by Kondo, in order to form the first and second electrodes.
Note: for the purpose of examination, “the photoresist pattern” is interpreted as “a photoresist pattern.”
Allowable Subject Matter
Claims 2-5, 7-8, and 11-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 7, in particular, a ratio of a thickness of the second conductive layer to a thickness of the spacer ranges from 0.5 to 2 in a direction perpendicular to the base substrate. Therefore, claim 7 is allowable. Accordingly, claims 2-5, 8, and 11-17 are allowable as they depend upon claim 7.

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. In the Office Action on February 17, 2022Examiner indicated that claims 7 and 23 filed on July 03, 2020 include allowable subject with all the limitations of the base claim and any intervening claims. However, currently amended claims 19 and 23 do not including all the limitations of the base claim and any intervening claims of claims 7 and 23 filed on July 03, 2020. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Primary Examiner, Art Unit 2892